                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SETH LIPSCOMB,                )
                               )
              Plaintiff,       )
                               )
 vs.                           )                     Case No. 18-CV-1767-SMY-RJD
                               )
 WARDEN THOMPSON and JOHN DOE, )
                               )
              Defendants.      )

                           MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 17), recommending that Defendant Thompson’s

Motion to Dismiss (Doc. 15) be granted. No objections to the Report have been filed. See 28

U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b)(2); SDIL-LR 73.1(b). For the following reasons, Judge

Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff has

failed to prosecute this action. The Court finds no error with Judge Daly’s findings, analysis or

conclusions, and adopts her Report and Recommendation in its entirety. Accordingly, Defendant’s

Motion to Dismiss is GRANTED (Doc. 15) and this case is DISMISSED WITH PREJUDICE.


                                           Page 1 of 2
The Clerk of Court is DIRECTED to close this matter accordingly.

       IT IS SO ORDERED.

       DATED: February 27, 2019

                                                  s/ Staci M. Yandle
                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 2 of 2
